Citation Nr: 1311703	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  10-41 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for tinnitus.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from June 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from December 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to testify in July 2011 at a videoconference hearing before the Board.  Because he did not appear for the hearing, however, and did not provide any good-cause explanation for his absence or request to reschedule the hearing, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of his appeal.  See 38 C.F.R. § 20.704(d) (2012); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).

In a prior June 1992 rating decision, the RO considered and denied the Veteran's claim for service connection for tinnitus.  In response he timely disagreed with the RO's decision in July 1992.  In September 1992, he resultantly was provided a statement of the case (SOC) concerning this claim, and he completed his appeal of this claim to the Board in October 1992.  In a July 1995 statement, the Veteran's representative wrote that the Veteran was withdrawing his appeal of this claim; however, in another statement just some two months later, in September 1995, the Veteran wrote that he was continuing his appeal of this claim.  Therefore, because he promptly revoked his withdrawal of this claim, the Board finds that his original claim of entitlement to service connection for tinnitus has remained pending since its inception, so is still on appeal, in turn meaning there is not instead a petition to reopen this claim inasmuch as there is no prior final and binding denial of this claim.  The Board accordingly has recharacterized this claim to reflect consideration of it on the underlying merits.


Although the RO declined to reopen the related claim for service connection for bilateral hearing loss in the March 2010 rating decision at issue, the question of whether new and material evidence has been received to reopen this claim must be addressed in the first instance by the Board, regardless, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has not been received concerning this claim, that is where the analysis must end since further consideration of this claim is neither required nor permitted; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383.  The Board accordingly has also recharacterized this claim to reflect this sequential method of analysis.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy during his service during the Vietnam War era.

2.  He sustained head trauma, including while in combat, and has consequent disability.

3.  He also experienced symptoms of tinnitus during his service, from other trauma, which have persisted since.

4.  An August 1993 RO decision denied his claim of entitlement to service connection for bilateral hearing loss.  He did not file a timely notice of disagreement (NOD) with that earlier decision denying this claim, and no additional evidence concerning this claim was received within the year following that decision.

5.  The evidence since received concerning this claim is cumulative or redundant and does not relate to an unestablished fact necessary to substantiate this claim or raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, a TBI with known residuals of memory loss and a cognitive disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303(2012).

2.  Resolving all reasonable doubt in his favor, his tinnitus also is the result of injury during his service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The August 1993 RO decision that denied his claim of entitlement to service connection for bilateral hearing loss, however, is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2012).

4.  And there is not new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).


Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Given the entirely favorable outcome concerning the claims for service connection for residuals of a TBI and for tinnitus, there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the VCAA, at least as concerning these specific claims, because no conceivable prejudice to the Veteran could result from this decision regarding these claims inasmuch as they are being fully granted, regardless.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

As for the petition to reopen the claim for service connection for bilateral hearing loss, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).

The Veteran was duly advised of VA's duties to notify and assist in the development of this claim.  A December 2009 letter explained the evidence necessary to substantiate this claim, the evidence VA was responsible for obtaining, and the evidence he was responsible for providing.  The letter also informed him of how a "downstream" disability rating and effective date is determined, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

He therefore has received all required notice concerning this remaining claim.

As for the duty to assist him with this claim, his service treatment records (STRs) and pertinent post-service treatment records have been obtained, as have his Social Security Administration (SSA) records.  The RO did not arrange for a VA medical examination concerning this claim, but as a general proposition the duty to assist in requesting a VA examination or obtaining a medical opinion does not arise until a previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  That said, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that when determining whether the submitted evidence meets the definition of new and material evidence to reopen a claim, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  In other words, according to the post-VCAA version of 38 C.F.R. § 3.156, the threshold for reopening a claim is relatively low, does not require a medical nexus opinion, and does not create a third element of new and material evidence, i.e., does not require the evidence be new, material, and raise a reasonable possibility of substantiating the claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

But for reasons and bases that will be discussed, even this lesser pleading requirement has not been met in this instance.

The Veteran has not identified any other evidence still outstanding.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

In summary, it is difficult to discern what additional guidance VA could have provided him regarding what further evidence he should submit to substantiate this claim.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances when a remand would not serve any useful or meaningful purpose or result in any significant benefit to the Veteran).  Accordingly, the Board will address the claims.

Service-Connection Statutes, Regulations, and Precedent Cases

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

So establishing entitlement to direct service connection generally requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain diseases are chronic (permanent), per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

If however chronicity (permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Under § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the 
post-service symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

In-service notation of a condition does not require medical evidence where the condition is of a type as to which a lay person's observation is competent.  However, although prong (3) does not require medical nexus evidence, because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent.

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Court explicitly rejected the argument that a dictionary definition of "chronic" should be used instead, noting that continuity of symptomatology in § 3.303(b) had no other intent than to afford an alternative route to service connection for specific chronic diseases.  Id.  


Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997).  See also Layno v. Brown, 6 Vet. App. 465 (1994) (similarly distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether that evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In ascertaining the competency of lay evidence, the Courts generally have held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Conversely, laypersons also have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value in relation to the other relevant evidence.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  See also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Generally, the degree of probative value that may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Review of the claims file, however, is not determinative of an opinion's probative value, unless evidence in the file, if considered, may have changed the outcome of the opinion by revealing facts or evidence that otherwise would not have been known.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually had examined the Veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In Neives-Rodriguez, the Court held that a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion").  See also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  The Court thus concluded in Nieves-Rodriguez that "a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion.  It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Neives-Rodriguez, 22 Vet. App at 304.  The Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion. These significant facts may or may not include matters evident from a review of the claims file, given the nature of the issue under consideration."  Id.

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the Veteran).  Rather, as the Court explained further in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  When deciding claims, the Board 

has to make an express credibility finding regarding lay evidence, such as testimony and statements the Veteran proffers.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board may reject a medical opinion that was based on an inaccurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both his physical claims file and electronic ("Virtual VA") claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Residuals of a TBI

The Veteran contends he sustained head trauma from an explosion in service, while engaged in combat, and that he has had continuous symptoms such as memory loss and difficulty with concentration ever since, thereby establishing the required correlation between his current disability and that injury in service.

The evidence confirms he engaged in combat with the enemy during his service, which was during the Vietnam War era.  This confirmation is based on the records concerning his service and his military occupational specialty (MOS) as a combat engineer.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) therefore are for application, which allow for acceptance of relevant injury in service if consistent with the circumstances, conditions, and hardships of his service.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so too is the disability due to the combat injury in service.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The Board is required to apply the sections 1154(b) and 3.304(d) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, a Veteran would then only have to show that the disability he incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.

Here, after a review of the evidence, the Board finds that the Veteran not only sustained head trauma while in service, and specifically while engaged in combat against enemy forces during the Vietnam War, but also that he has current disability as a result or consequence.  According to a February 1967 STR, he was treated for fractures of his nasal bones.  According to an April 1968 STR, he was treated for constant headaches.  His military service ended in April 1969.

According to an April 2004 post-service VA outpatient treatment record, he credibly reported diving into a bunker during that incident in service and landing on his head.  During his June 2010 VA TBI examination, he also credibly reported that, during an exercise where he was crawling under barbed wire, an explosive device went off approximately three feet from his head.  As well, he reported an incident where his unit was being fired upon and he dove into the "fox hole" to avoid the incoming enemy fire, landing on his head.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); Washington v. Nicholson, 19 Vet. App. 363 (2005) (a Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).  And, as also mentioned, his lay testimony concerning those events in service also is credible, so ultimately probative.

The Board therefore finds that the weight of the competent and credible evidence is at least in relative equipoise on the question of whether he has current disability from a TBI sustained during his service.  During his June 2010 VA TBI examination, he said he had suffered symptoms of a TBI since separating from service.  In a December 2009 VA "Mental Health Note," he was diagnosed with a cognitive disorder, secondary to TBI.  In the report of his June 2010 VA examination, which otherwise weighs against his claim, he was diagnosed with TBI.  The VA examiner however determined the TBI was less likely than not (less than a 50/50 probability) caused by or the result of the Veteran's active military service, so unrelated to his service.  That VA examiner reasoned that, even though some symptoms had an early onset, most of the findings resulting in the diagnosis of a TBI were more recent and therefore could partially be as a result of the Veteran's post-service motorcycle accident.  

In a June 2011 VA opinion, however, which instead weighs in favor of the Veteran's claim, the commenting VA examiner concluded otherwise - that the Veteran suffered from a TBI that was at least as likely as not related to head injuries sustained during his military service.  This additional VA examiner reasoned that the Veteran's head injuries sustained in service had resulted in chronic memory deficiencies.  This VA examiner further reasoned that the Veteran's symptoms had preceded the post-service motorcycle accident, therefore could not be entirely attributed to that accident, and indeed, that a head injury was not part of the accident itself. 

When comparing these two opinions for and against the claim, the Board finds that the June 2010 VA opinion has less probative value.  The June 2010 VA examiner opined that the Veteran's TBI symptoms could partially be the result of the Veteran's post-service motorcycle accident.  But by its own language, this opinion only suggest this as a possibility, rather than a probability.  And, as already explained, a physician's statement framed in equivocal terms such as "may" or "could" is not sufficiently definitive one way or the other to either warrant the granting or denial of a claim.  See Warren, 6 Vet. App. at 6.  That VA examiner also reported symptoms of a TBI began when the Veteran returned from Vietnam and forced him to leave his job as a construction worker, but did not provide a rationale for why these symptoms did not constitute an earlier diagnosis of TBI.  Miller, 11 Vet. App. at 348.

The June 2011 VA opinion, in comparison, is much more competent and probative medical evidence because it is based on a factually accurate history.  It appears this additional VA examiner was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that was supported by a sound reasoning.  Prejean, 13 Vet. App. at 448-9; Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.

For these reasons, resolving this reasonable doubt in the Veteran's favor, the Board finds that his currently diagnosed TBI is related to the head trauma he sustained during his military service as opposed to the additional trauma he has sustained since service in the motorcycle accident.  And when, as here, there is at least as much probative evidence favorable to the claim as there is against the claim, he is given the benefit of the doubt and his claim granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).  Instead, this need only be an as likely as not proposition, which in this particular instance it is.

Service Connection for Tinnitus

Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  Consequently, by its inherent nature, it is readily perceptible of even lay observation, so can be detected by the Veteran without the need for objective confirmation of it.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (ringing in the ears is capable of lay observation).  

The Court has held that, where there is lay evidence of tinnitus in service and ever since, and medical evidence of affirming the current diagnosis of this condition, this evidence suffices to indicate this disability may be associated with the Veteran's active military service.  As such, his statements regarding when the ringing in his ears began is important and credible evidence going toward the matter of when this condition incepted.  He maintains that his tinnitus is a result of excessive noise exposure during his military service from working near flight lines and aircraft engines.

After reviewing the evidence of record, lay and medical, the Board finds that the weight of this evidence indicates tinnitus symptoms the Veteran experienced in service were chronic since they have persisted.  During his January 1993 hearing before a local Decision Review Officer (DRO), the Veteran testified that he had constant ringing in his ears during his service and that his symptoms had been continuous ever since.  In a March 2002 VA treatment record, he reported that he had constant ringing in his ears in service and that this had continued to be a problem during the many years since.  The records concerning his service support the notion that he was exposed to the type and level of noise alleged.  Moreover, regarding his assertions, including the testimony provided during his January 1993 DRO hearing that his tinnitus began during his active duty service and has continued since, the Board finds he is competent to report the onset of his tinnitus and the persistence of it.  See Charles; see also Barr (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno, 6 Vet. App. at 469-70 (finding lay testimony competent when it concerns features or symptoms of injury or illness).

There is additionally competent evidence of a relationship between his currently diagnosed tinnitus and service.  He suffered symptoms of ringing in his ears in service and has continued to suffer these same symptoms since service.  The same symptoms formed the later diagnosis of tinnitus.  Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service symptoms and 
post-service symptoms of dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus that later formed the basis of diagnosis of Meniere's disease).

For these reasons and bases, the Board finds that the weight of the competent and credible evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed tinnitus dates back to his service.  And with resolution of all reasonable doubt in his favor, this allows for the granting of this claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence - Legal Criteria

In an August 1993 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss because the evidence then of record did not show that his bilateral hearing loss was related to his military service.  He was properly notified of that August 1993 rating decision and did not appeal.  See 38 C.F.R. § 20.200 (An appeal to the Board consist of a timely filed Notice of Disagreement (NOD) in writing and, after receipt of a statement of the case (SOC), a timely filed Substantive Appeals (VA Form 9 or equivalent)).  No evidence was received by the RO concerning this claim within the ensuing year.  38 C.F.R. § 3.156(b) and (c).  Therefore, that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103.

This claim, then, only may be reopened and reconsidered on its underlying merits upon the receipt of new and material evidence.  38 C.F.R. § 5108; 38 C.F.R. § 3.156.

In December 2009, the Veteran filed this required petition to reopen this claim for service connection for bilateral hearing loss.  Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id., at 118.

The evidence submitted to reopen a claim is presumed to be true, so credible, but only for the limited purpose of determining whether it is new and material.  And the Board is not required to blindly accept, as true, assertions that are beyond the competence of the person making them or inherently incredible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Bilateral Hearing Loss

The evidence of record at the time of the August 1993 RO decision included statements from the Veteran, his STRs showing he did not have any complaints or manifestations of hearing loss while in the military, and his post-service VA and private medical records dating up to that August 1993 decision.

His military service had ended in April 1969, and during a VA general medical examination a relatively short time later, in August 1969, the VA examiner had reported the Veteran's ears had "no abnormality" and did not note any hearing loss.

In a July 1993 VA audiological examination report the VA examiner had diagnosed moderate high frequency hearing loss bilaterally.  But there was no attribution of this hearing loss to the Veteran's military service, so not the required linkage between this disability and his service.

During the January 1993 DRO hearing, the Veteran testified that he had worked in close proximity during his service to the flight line without the benefit of any hearing protection.  He further testified that he had trouble hearing his family when they talked and that he had to turn up the volume on his television just to be able to hear it.  Also of record for consideration at the time of the August 1993 RO decision were statements from him to the effect that he had first experienced hearing loss during his service and that it had persisted ever since.

In a June 1993 statement, the Veteran's spouse (D.T.) wrote that when the Veteran had returned home after active duty service, he had complained of difficulty hearing.  In a separate June 1993 statement, the Veteran's family friend (M.G.) wrote that the Veteran did not have any hearing problems before service, but had hearing problems when he returned from active duty service.  In still another June 1993 statement, the Veteran's family friend (C.S.) wrote that the Veteran did not have any hearing problems before service, but had hearing problems when he returned from active duty service.  In a July 1993 statement, the Veteran's family friend (M.H.) wrote that the Veteran's hearing was noticeably worse when he returned home from active duty service.  

In the August 1993 RO decision, the RO denied service connection for bilateral hearing loss, finding that the Veteran's then current bilateral hearing loss disability was unrelated to his active military service.

In support of the current petition to reopen this claim, the Veteran has submitted additional lay statements, including from D.T. and M.G., additional treatment records showing a continued diagnosis of bilateral hearing loss, and statements reasserting that he first experienced hearing loss during his service and in the years immediately following the conclusion of his service.


In a July 2010 statement, B.K. wrote that the Veteran did not have hearing loss until after returning from active duty service.  In a March 2011 statement, R.W. wrote that the Veteran did not have hearing loss until after returning from active duty service.  In a separate March 2011 statement, C.S. wrote that the Veteran did not have any hearing problems before service, but had hearing problems when returning from active duty service.  In a separate March 2011 statement, D.T. wrote that the Veteran did not have any hearing problems before service, but had hearing problems when returning from active duty service.

The Board finds that these statements, especially the March 2011 statements from C.S. and D.T., are merely redundant or cumulative of the lay and medical evidence of record at the time of the prior August 1993 rating decision.  These statements just repeat contentions made earlier in June 1993 statements, so are mere reiterations of arguments already made even before the prior denial of this claim in August 1993.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

The Board further finds that there is no indication that this evidence, any of it, either alone or in combination, raises a reasonable possibility of substantiating this claim.  Despite the claim that the Veteran has experienced continuous hearing loss since service, in a September 2001 VA treatment record the VA examiner reported normal ears, and in an August 2002 VA treatment record even the Veteran, himself, reported no hearing loss.  See Villalobos v. Principi, 3 Vet. App. 450, 452 (1992) (evidence that is unfavorable to the Veteran's case and which supports the previous denial cannot trigger a reopening of the claim).  Moreover, in VA treatment records dated from September 2002 to July 2010, he does not mention any ear injury or disease in service or persistent or recurrent symptoms of bilateral hearing loss, either during his service or during the many years since he separated from service.  See Smith v. West, 12 Vet. App. 312 (1990) (holding that even if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened).  

The arguments now being made, then, even if new arguments, are based on essentially the same evidence of record at the time of the previous final and binding denial of the claim and, therefore, do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).  The Veteran and his representative merely have continued to contend that the Veteran's bilateral hearing loss is related to his military service.  But their statements concerning causation are merely duplicative of statements made earlier to this same effect and considered in the prior August 1993 rating decision denying this claim.  Also, lay assertions of medical causation generally cannot serve as a predicate to reopen a claim when, as here, the condition at issue is not the type of simple condition that is readily amenable to probative lay comment regarding its diagnosis and etiology.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Also, to the extent the Veteran merely has submitted additional evaluation and treatment records confirming the diagnosis of hearing loss, this, too, is not new evidence, much less material evidence, because it was conceded even in the earlier August 1993 RO decision that he has bilateral hearing loss.  Therefore merely accentuating the record with further evidence reaffirming this adds nothing of substance to the claim in terms of attributing this hearing loss to events of his military service.  See Cox v. Brown, 5 Vet. App. 95 (1993) and Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are immaterial to the issue of service connection and are insufficient to reopen a claim for service connection based on new and material evidence).

The Board thus finds that the additional evidence received since the August 1993 RO rating decision is cumulative or redundant of the evidence already considered in that decision and does not raise a reasonable possibility of substantiating this claim for service connection for bilateral hearing loss.  Until the evidence meets the threshold burden of being new and material to reopen the claim, reopening of the claim must be denied, and the merits-based standard of benefit of the doubt does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for residuals of a TBI is granted.

The claim of entitlement to service connection for tinnitus also is granted.

But new and material evidence not having been received, the petition to reopen the claim of entitlement to service connection for bilateral hearing loss is denied.



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


